DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103, which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 7-10, 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106126640 B (Shi), in view of Pekhimenko, G., Lymberopoulos, D., Riva, O., Strauss, K. and Burger, D., 2015, May. Pockettrend: Timely identification and delivery of trending search content to mobile users. In Proceedings of the 24th International Conference on World Wide Web (pp. 842-852) (Pekhimenko) and in further view of US 11100405 B1 (Yao).
Regarding Claims 1, 10 and 19, Shi teaches:
1. An artificial intelligence based method for processing information, the method comprising: acquiring search click information recorded within a predetermined time period, the search click information comprising entries searched in a unit time period contained in the predetermined time period and click volumes of the entries in the unit time period; generating a candidate entry set by selecting, from the search click information, entries having click volumes exceeding a click volume threshold within a preset unit time period; forming, for each candidate entry in the candidate entry set, a click volume sequence according to a chronological order of each of the click volumes corresponding to the candidate entry in the predetermined time period; determining, based on click volume sequences, categories of the candidate entries respectively corresponding to click volume sequences, the categories being used to characterize degrees to which the candidate entries are of interest to a user within the predetermined time period; and determining candidate entries having the categories being a preset category as points of interest to generate a set of points of interest (Shi: Figs. 2-4, a system and method of determining pushing content based on clicking rate in a predetermined time period, N contents are pushed into a set of devices in a period time, collecting feedback data, calculating clicking rates of each of N contents, and selecting pushing content to a second set of devices in a next time period based on comparison of clicking volume of each content with a threshold).
Shi does not illustrate explicitly on candidate entries, clicking rate of each candidate entry. However, Pekhimenko teaches (Pekhimenko: Figs. 1-2, total clicks vs. multiple candidate entries; Figs. 3-4, clicking rate for each candidate entry is collected over a time period (i.e. predetermined time period) and segmented into unit times (e.g. two hours in Fig. 3 and 6 hours in Fig. 4); Fig. 7, trendy contents are pushed to users at proper time).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shi with candidate entries, clicking rate of each candidate entry as further taught by Pekhimenko. The advantage of doing so is to provide a mechanism to delivery trendy search contents timely to reduce search traffic in the network and benefit users  (Pekhimenko: Abstract).
Shi does not illustrate explicitly on predicting a candidate entry based on info on clicking trending over the period time. However, Yao teaches (Yao: Col. 14 lines 6-17; “content item module 130 may select a content item based on an established click-through-rate, a predicted click-through-rate, a bid price associated with each content item, or other relevant selection criteria”).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shi with predicting a candidate entry based on info on clicking trending over the period time as further taught by Yao. The advantage of doing so is to provide a mechanism to form a cohort group based on the behavior metric to enable analytic analysis and reporting (Yao: Abstract).
Regarding Claims 7 and 16, Shi as modified teaches all elements of Claims 1 and 10 respectively. Shi as modified further teaches:
The method according to claim 1, wherein the method further comprises: calculating a similarity between any two points of interest in the set of points of interest, and combining points of interest having a similarity higher than a similarity threshold to generate a first set of points of interest (Pekhimenko: 3.1.2., trending keywords on same trending event (i.e. similarity) could be group to form trending events, where trending keywords are based on clicking rate).
Regarding Claims 8 and 17, Shi as modified teaches all elements of Claims 1/7 and 10/16 respectively. Shi as modified further teaches:
The method according to claim 7, wherein the calculating a similarity between any two points of interest in the set of points of interest comprises: lexing each point of interest in the set of points of interest and calculating the similarity between any two points of interest in the set of points of interest based on the lexed words (Pekhimenko: 3.1.2., parsing (i.e. lexing) through keywords to identify similarity).
Regarding Claims 9 and 18, Shi as modified teaches all elements of Claims 1/7 and 10/16 respectively. Shi as modified further teaches:
The method according to claim 7, wherein the method further comprises: removing a point of interest containing a keyword of a preset keyword set from the first set of points of interest to generate a second set of points of interest (Pekhimenko: 3.2.1., multiple trending words may represent different trending interests, and ti-idf like method is used to measure importance of a word for the event; the method may remove word(s) from the trending event and/or form new interesting event accordingly).
Claims 2 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over CN 106126640 B (Shi), in view of Pekhimenko, G., Lymberopoulos, D., Riva, O., Strauss, K. and Burger, D., 2015, May. Pockettrend: Timely identification and delivery of trending search content to mobile users. In Proceedings of the 24th International Conference on World Wide Web (pp. 842-852) (Pekhimenko) and in further view of US 11100405 B1 (Yao) and US 20170186030 A1 (Jiang).
Regarding Claims 2 and 11, Shi as modified teaches all elements of Claims and 10 respectively. Shi as modified further teaches:
The method according to claim 1, wherein the determining, based on click volume sequences, categories of the candidate entries respectively corresponding to click volume sequences comprises: segmenting, for each of the click volume sequences, the click volume sequence into a plurality of subsequences, based on a changing trend of the values of the components in the click volume sequence over time; generating trend description information for each subsequence in the plurality of subsequences; and inputting the plurality of subsequences and the trend description information respectively corresponding to the plurality of subsequences into a pre-trained classification model, in order to cause the classification model to predict a category of the candidate entry corresponding to the click volume sequence; wherein the classification model is configured to characterize a correspondence between first information and the category, the first information comprising the subsequences segmented from the click volume sequence and the trend description information respectively corresponding to the subsequences (Pekhimenko: Fig. 4 and chapter 3, a candidate entry is further segmented into a plurality of subsequence entries over a time scale, which pushing contents can be formed).
Shi as modified does not teach explicitly on using a classification model to predict a candidate entry corresponding to the click volume. However. Jiang teaches (Jiang: Figs. 2-3; a model is generated and trained with users’ click of advertisement (i.e. contents), and a prediction is made on future clicks of the content).
It would have been obvious for one of ordinary skill in the art before the effective filling date of the claimed invention was made to modify Shi as modified with using a classification model to predict a candidate entry corresponding to the click volume as further taught by Jiang. The advantage of doing so is to enable an acute prediction on click rate based on previous user behavior in an environment with large amount of training dataset (Jiang: Background).
Allowable Subject Matter
The Claims 3-6 and 12-15 are objected to as being dependent upon a rejected base claim, but are potentially allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZHITONG CHEN whose telephone number is (571) 270-1936.  The examiner can normally be reached on M-F 9:30am - 5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yuwen Pan can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ZHITONG CHEN/
Primary Examiner, Art Unit 2649